


--------------------------------------------------------------------------------

Published CUSIP Numbers:
Deal: 65410VAJ7
Revolving Commitment: 65410VAK4






CREDIT AGREEMENT
Dated as of April 6, 2020
among
NIKE, Inc.,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent,
CITIBANK, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents


and
THE OTHER BANKS PARTY HERETO




BofA SECURITIES, INC.
and
CITIBANK, N.A.
JPMORGAN CHASE BANK, N.A.
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





 
 
Page
ARTICLE I


DEFINITIONS AND OTHER INTERPRETIVE PROVISIONS
1


1.1


Defined Terms
1


1.2


Other Interpretive Provisions
17


1.3


References to Agreements and Laws
17


ARTICLE II


THE FACILITY
17


2.1


The Facility
17


2.2


Advances
18


2.3


[Reserved]
19


2.4


Fees
19


2.5


General Facility Terms
20


2.6


[Reserved]
24


2.7


[Reserved]
24


2.8


Defaulting Banks
24


ARTICLE III


TAXES, CHANGE IN CIRCUMSTANCES
25


3.1


Taxes
25


3.2


Yield Protection
29


3.3


Availability of Rate Options
30


3.4


Funding Indemnification
32


3.5


Regulation D Compensation
32


3.6


Bank Statements; Survival of Indemnity
32


3.7


Removal of Banks
33


ARTICLE IV


CONDITIONS PRECEDENT
33


4.1


Closing
33


4.2


Each Advance
35


ARTICLE V


REPRESENTATIONS AND WARRANTIES
35


5.1


Corporate Existence
35


5.2


Authorization and Validity
36


5.3


No Conflict; Government Consent
36


5.4


Financial Statements
36


5.5


Taxes
36


5.6


ERISA
37


5.7


Accuracy of Information
37


5.8


Compliance With Laws
37


5.9


Environmental Matters
37


5.10


OFAC
37


5.11


Anti-Corruption Laws
37


5.12


Margin Regulations; Investment Company Act
38


5.13


Affected Financial Institution
38


5.14


Covered Entities
38







--------------------------------------------------------------------------------




ARTICLE VI


COVENANTS
38


6.1


Financial Reporting
38


6.2


Use of Proceeds
40


6.3


[Reserved
40


6.4


Preservation of Existence; Conduct of Business
40


6.5


Taxes
40


6.6


Insurance
40


6.7


Compliance with Laws
40


6.8


Maintenance of Properties; Trademarks and Franchises
41


6.9


Inspection
41


6.10


Merger
41


6.11


Sale of Assets
41


6.12


Liens
41


6.13


Affiliates
43


6.14


Sanctions
43


6.15


Anti-Corruption Laws
43


ARTICLE VII


DEFAULTS
43


ARTICLE VIII


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
45


8.1


Acceleration
45


8.2


Amendments and Waivers
45


8.3


Preservation of Rights
46


ARTICLE IX


NOTICES
47


9.1


Giving Notice
47


9.2


Change of Address
47


ARTICLE X


GENERAL PROVISIONS
47


10.1


Survival of Representations
47


10.2


Governmental Regulation
47


10.3


Headings
47


10.4


Entire Agreement
47


10.5


Several Obligations
48


10.6


Expenses; Indemnification
48


10.7


[Reserved.]
49


10.8


Accounting
49


10.9


Severability of Provisions
50


10.10


Nonliability of Banks
50


10.11


Confidentiality
50


10.12


CHOICE OF LAW
51


10.13


CONSENT TO JURISDICTION
51


10.14


WAIVER OF JURY TRIAL
51


10.15


Counterparts
51







--------------------------------------------------------------------------------




10.16


No Advisory or Fiduciary Responsibility
51


10.17


USA PATRIOT Act Notice
52


10.18


Electronic Execution of this Agreement
52


10.19


Electronic Execution of Assignments and Certain Other Documents
53


10.20


Acknowledgement and Consent to Bail-In of Affected Financial Institutions
53


10.21


Acknowledgement Regarding Any Supported QFCs
54


10.22


Judgment Currency
55


ARTICLE XI


THE ADMINISTRATIVE AGENT
56


11.1


Appointment and Authorization of Administrative Agent
56


11.2


Delegation of Duties
56


11.3


Liability of Administrative Agent
56


11.4


Reliance by Administrative Agent
56


11.5


Notice of Default
57


11.6


Credit Decision; Disclosure of Information by Administrative Agent
57


11.7


Indemnification of Administrative Agent
58


11.8


Administrative Agent in Individual Capacity
59


11.9


Successor Administrative Agent
59


11.10


Administrative Agent May File Proofs of Claim
59


11.11


Other Agents; Joint Lead Arrangers
60


ARTICLE XII


SETOFF; RATABLE PAYMENTS
60


12.1


Setoff
60


12.2


Payments
61


ARTICLE XIII


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
61


13.1


Successors and Assigns
61









--------------------------------------------------------------------------------





EXHIBITS
Exhibit A
Note

Exhibit B
[Reserved]

Exhibit C
[Reserved]

Exhibit D
[Reserved]

Exhibit E
Notice of Loan Prepayment

Exhibit F
Borrowing Notice

Exhibit G
Notice of Conversion/Continuation

Exhibit H
Compliance Certificate

Exhibit I
Assignment and Assumption

Exhibit J
U.S. Tax Compliance Certificate



SCHEDULES
Schedule 1
Liens

Schedule 2
Commitments and Pro Rata Shares

Schedule 3
Eurodollar and Domestic Lending Offices









--------------------------------------------------------------------------------





CREDIT AGREEMENT
This Credit Agreement, dated as of April 6, 2020 (this “Agreement”), is among
NIKE, INC. (the “Borrower”), the Banks, BANK OF AMERICA, N.A., as Administrative
Agent and CITIBANK, N.A. and JPMORGAN CHASE BANK, N.A., as Co-Syndication
Agents. The parties hereto agree as follows:
Article I
DEFINITIONS AND OTHER INTERPRETIVE PROVISIONS
1.1    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Act” has the meaning specified in Section 10.17.
“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Banks pursuant to Article XI, and not in its individual capacity
as a Bank, and any successor Administrative Agent appointed pursuant to Article
XI.
“Administrative Agent-Related Persons” means the Administrative Agent, together
with its Affiliates (including, in the case of Bank of America, in its capacity
as the Administrative Agent and in the case of BAS, in its capacity as a Joint
Lead Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 3, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Banks.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Banks to the Borrower at the same time, at the same
Rate Option and for the same Interest Period.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.
“Aggregate Commitments” means the Commitments of all the Banks.




--------------------------------------------------------------------------------




“Agreement” means this Credit Agreement as amended, modified or supplemented
from time to time.
“Agreement Accounting Principles” means generally accepted accounting principles
from time to time in effect in the United States.
“Agreement Currency” has the meaning specified in Section ‎10.22.
“Applicable Margin” means, on any date and with respect to each Eurodollar Rate
Loan, the applicable margin set forth below based on the Applicable Rating Level
on such date:
Applicable Rating Level
Applicable Margin
(in basis points)
Level I
105.0
Level II
130.0
Level III
155.0
Level IV
180.0



“Applicable Percentage” means, with respect to any Bank at any time, (i) the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Bank’s Commitment at such time or (ii) if the commitment of
each Bank to make Loans or Advances have been terminated pursuant to Section 8.1
or if the Aggregate Commitments have expired, then the Applicable Percentage of
each Bank shall be determined based on the Applicable Percentage of such Bank
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Bank is set forth opposite the name of
such Bank on Schedule 2 or in the Assignment and Assumption pursuant to which
such Bank becomes a party hereto, as applicable.
“Applicable Rating Level” shall mean and be determined by the ratings issued
from time to time by S&P and Moody’s (or S&P or Moody’s, if ratings shall be
available from only one of such Rating Agencies) in respect of the Borrower’s
long-term, senior unsecured, non-credit-enhanced debt in accordance with the
following:
Rating Level
S&P
Moody’s
Level I
AA- or more favorable than AA-
Aa3 or more favorable than Aa3
Level II
A+
A1
Level III
A
A2
Level IV
A-, less than A- or not rated
A3, less than A3 or not rated







--------------------------------------------------------------------------------




For purposes of the foregoing, (a) if ratings are available from both S&P and
Moody’s, and the ratings available from such Rating Agencies do not correspond
to the same rating level on the chart above, then (1) if such rating levels
differ by only one level on the chart above, then the Applicable Rating Level
shall correspond to the higher of the two ratings, and (2) if such rating levels
differ by more than one level on the chart above, then the Applicable Rating
Level shall correspond to that rating which is one rating higher than the lower
of the two ratings; (b) if determinative ratings shall change (other than as a
result of a change in the rating system used by any applicable Rating Agency)
such that a change in the Applicable Rating Level would result, such change
shall effect a change in the Applicable Rating Level as of the day on which the
Administrative Agent receives notice of such change in determinative ratings
(such day, a “Change Day”), and any change in the Applicable Margin shall take
effect commencing on such Change Day and ending on the date immediately
preceding the next Change Day; (c) if the rating system of any of the Rating
Agencies shall change prior to the date all Obligations hereunder have been paid
and the Commitments cancelled, the Borrower and the Majority Banks shall
negotiate in good faith to amend the references to specific ratings in this
definition to reflect such changed rating system, and pending such amendment, if
no Applicable Rating Level is otherwise determinable based upon the foregoing,
the most recent Applicable Rating Level in effect shall apply; and (d) upon the
occurrence of and during the existence of a Default, the Applicable Rating Level
shall be deemed to be Level IV.
“Approved Fund” has the meaning specified in Section 13.1.8.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit I.
“Attorney Costs” means and includes all reasonable and documented out-of-pocket
fees, expenses and disbursements of any law firm or other external counsel.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” means Bank of America, N.A., and its successors.




--------------------------------------------------------------------------------




“Banks” means the financial institutions acting as lenders hereunder, listed on
the signature pages of this Agreement and their respective successors and
assigns.
“BAS” means BofA Securities, Inc.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Base Rate plus 1.00%; and if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Advance” means an Advance which bears interest at the Base Rate.
“Base Rate Loan” means a Loan which bears interest at the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership that is required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” has the meaning specified in Section ‎10.21.2.
“Borrower” means NIKE, Inc., an Oregon corporation.
“Borrower Materials” has the meaning specified in Section 6.1.6.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” is defined in Section 2.2.3.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Rate Advances, a day other than Saturday or Sunday on
which banks are open for business in San Francisco and New York City and on
which dealings in United States dollars are carried on in the London interbank
market, and (ii) for all other purposes, a day other than Saturday or Sunday on
which banks are open for business in San Francisco and New York City.
“Change in Control” means either (a) with respect to the Company’s Class B
Common Stock, the acquisition after the date of this Agreement by any Person or
two or more Persons acting in concert, other than the Knight Family, of
beneficial ownership (within the meaning of Rule 13d-3




--------------------------------------------------------------------------------




of the SEC under the Securities Exchange Act of 1934) of 50% or more of the
outstanding shares of such Class B Common Stock; or (b) with respect to the
Borrower’s Class A Common Stock, if the Knight Family shall at any time fail to
own and control 67% or more of the outstanding shares of such Class A Common
Stock.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means for each Bank, the obligation of the Bank to make Loans not
exceeding the amount set forth opposite the Bank’s name in Schedule 2 hereof or
in the Assignment and Assumption pursuant to which such Bank becomes a party
hereto, as applicable, as such amount may be modified from time to time pursuant
to the terms of this Agreement and any Assignment and Assumption. The aggregate
amount of the Banks’ Commitments on the Effective Date is $2,000,000,000.
“Compensation Period” has the meaning specified in Section 2.5.11(b).
“Compliance Certificate” has the meaning specified in Section 6.1.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).
“Controlling” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Conversion/Continuation Date” means any date on which, under Section 2.2.4, the
Borrower (a) converts an Advance bearing interest based on a particular Rate
Option to an Advance bearing interest based on another Rate Option, or (b)
continues an Advance bearing interest based on the same Rate Option, but with a
new Interest Period.
“Co-Syndication Agents” means Citibank, N.A. and JPMorgan Chase Bank, N.A., each
in its capacity as syndication agent and not in its individual capacity as a
Bank.
“Covered Entity” has the meaning specified in Section ‎10.21.2.
“Covered Party” has the meaning specified in Section ‎10.21.1.




--------------------------------------------------------------------------------




“Credit Exposure” means, as to any Bank at any time, the aggregate Outstanding
Amount at such time of its Advances.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means an event described in Article VII.
“Defaulting Bank” means, subject to Section 2.8.2, any Bank that, as determined
by the Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans within three (3)
Business Days of the date required to be funded by it hereunder, unless such
Bank notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Bank’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default, shall be specifically identified in writing) has not been
satisfied, (b) has notified the Borrower, the Administrative Agent or any Bank
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Bank’s obligation to fund a
Loan hereunder and states that such position is based on such Bank’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations (provided that such Bank shall cease to be a Defaulting Bank
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) become the
subject of a Bail-in Action, or (iv) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Bank shall not be a Defaulting Bank solely by
virtue of (A) the ownership or acquisition of any equity interest in that Bank
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Bank with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Bank (or such Governmental Authority) to reject, repudiate, disavow or disaffirm
any contracts or agreements made with such Bank, or (B) in the case of a solvent
Bank, the precautionary appointment of an administrator,




--------------------------------------------------------------------------------




guardian, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Bank is subject to home
jurisdiction supervision if applicable Law requires that such appointment not be
publicly disclosed, in any such case where such action does not result in or
provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Person.
“Default Right” has the meaning specified in Section ‎10.21.2.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of related transactions and
whether effected pursuant to a Division or otherwise) of any property by any
Person (including any sale and leaseback and any issuance of Equity Interests by
a Subsidiary of such Person), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Dollars” and “$” mean lawful money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.




--------------------------------------------------------------------------------




“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which all conditions set forth in Section 4.1
are satisfied or waived by the Administrative Agent and the Banks (or, in the
case of Section 4.1.12, waived by the Person entitled to receive the applicable
payment), provided such date shall not be later than April 6, 2020.
“Eligible Assignee” has the meaning specified in Section 13.1.8.
“Environmental Laws” means the Resource Conservation and Recovery Act of 1987,
the Comprehensive Environmental Response, Compensation and Liability Act, any so
called “Superfund” or “Superlien” law, the Toxic Substances Control Act, and any
other federal, state, local or foreign statute, law, ordinance, code, rule,
regulation, order or decree regulating, relating to, or imposing liability or
standards of conduct concerning, any hazardous materials or other hazardous or
toxic substance, as now or at any time hereafter in effect.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Base Rate” means
(a)    for any Interest Period with respect to any Eurodollar Rate Advance or
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for Dollars) (“LIBOR”) for a period
equal in length to such Interest Period as published on the applicable Bloomberg
screen page (or such other commercially available




--------------------------------------------------------------------------------




source providing such quotations, as may be designated by the Administrative
Agent from time to time), at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the commencement of such Interest Period (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period;
(b)    for any interest calculation with respect to a Base Rate Loan or Base
Rate Advance on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m. (London time) determined two (2) London Banking Days prior to such date for
Dollar deposits with a term of one (1) month commencing that day;
provided that if the Eurodollar Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement; provided, further, that the
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in this definition or with
respect to any rate that is an alternative or replacement for or successor to
any of such rate (including, without limitation, any Successor Rate) or the
effect of any of the foregoing, or of any Successor Rate Conforming Changes.
“Eurodollar Interest Period” means, with respect to a Eurodollar Rate Advance, a
period of one (1), two (2), three (3) or six (6) months commencing on a Business
Day selected by the Borrower pursuant to this Agreement. Such Eurodollar
Interest Period shall end on (but exclude) the day which corresponds numerically
to such date one (1), two (2), three (3) or six (6) months thereafter; provided,
however, that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month, such Eurodollar Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month. If a Eurodollar Interest Period would otherwise end on a day which is not
a Business Day, such Eurodollar Interest Period shall end on the next succeeding
Business Day; provided, however, that if said next succeeding Business Day falls
in a new month, such Eurodollar Interest Period shall end on the immediately
preceding Business Day.
“Eurodollar Rate Advance” means an Advance which bears interest at a Eurodollar
Rate requested by the Borrower pursuant to Section 2.2.
“Eurodollar Rate Loan” means a Loan which bears interest at a Eurodollar Rate
requested by the Borrower pursuant to Section 2.2.
“Eurodollar Rate” means, with respect to a Eurodollar Rate Advance for the
relevant Eurodollar Interest Period, the sum of (i) the Eurodollar Base Rate
applicable to that Eurodollar Interest Period plus (ii) the Applicable Margin.




--------------------------------------------------------------------------------




“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Bank or the Administrative Agent, or required to be withheld or deducted from
a payment to a Bank or the Administrative Agent, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Bank or the
Administrative Agent being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) such Bank acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 3.7) or (ii) such Bank changes its lending office, except in each
case to the extent that, pursuant to Section 3.1, amounts with respect to such
Taxes were payable either to such Bank’s assignor immediately before such Bank
became a party hereto or to such Bank immediately before it changed its lending
office, (c) Taxes attributable to such Bank’s failure to comply with Section
3.1.7 and (d) any withholding Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471 (b) (1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Finance Lease” of a Person means any lease of property by such Person in which
the obligation for rentals with respect thereto is required to be capitalized on
a balance sheet of the lessee in accordance with generally accepted accounting
principles. For the avoidance of doubt, in no event shall any operating lease
(or any lease that constituted an operating lease as of May 31, 2019) constitute
a “Finance Lease.”




--------------------------------------------------------------------------------




“Finance Lease Obligations” of a Person means the amount of obligations of such
Person under Finance Leases which would be shown as a liability on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Foreign Bank” has the meaning specified in Section 3.1.7(b).
“Fund” has the meaning specified in Section 13.1.8.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank),
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade, (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
Finance Lease Obligations, (vi) net liabilities under any Swap Contracts, and
(vii) liability under any arrangement by which such Person assumes, guarantees,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, the obligation or liability of
any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person.
“Indemnified Liabilities” has the meaning specified in Section 10.6.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.
“Indemnitees” has the meaning specified in Section 10.6.2.
“Information” has the meaning specified in Section 10.11.
“Interest Period” means a Eurodollar Interest Period.
“IRS” means the Internal Revenue Service of the United States Treasury.
“Joint Lead Arrangers” means BAS and Citibank, N.A. and JPMorgan Chase Bank,
N.A., each in its capacity as a joint lead arranger and a joint bookrunner.




--------------------------------------------------------------------------------




“Judgment Currency” has the meaning specified in Section ‎10.22.
“Knight Family” means, collectively, Philip H. Knight, and his wife, children,
parents and siblings, and any trust, corporation or partnership with respect to
his assets established for estate planning purposes, including, for the
avoidance of doubt, Swoosh, LLC.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lending Office” means, as to any Bank, the office or offices of such Bank
described as such on Schedule 3, or such other office or offices as a Bank may
from time to time notify the Borrower and the Administrative Agent.
“LIBOR” has the meaning specified in the definition of Eurodollar Base Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“Lien” means any security interest, mortgage, pledge, lien (statutory or other),
claim, charge, encumbrance, title retention agreement, lessor’s interest under a
Finance Lease or analogous instrument, in, of or on any Person’s assets or
properties in favor of any other Person.
“Loan” means, with respect to a Bank, such Bank’s portion, if any, of any
Advance.
“Loan Documents” means this Agreement, the Beneficial Ownership Certification,
if any, and the Notes and any amendments, modifications or supplements hereto or
to any other Loan Document or waivers hereof or to any other Loan Document.
“Majority Banks” means Banks in the aggregate having more than 50% of the
combined Commitments at such time of all Banks or, if the Commitments have been
terminated, Banks in the aggregate holding more than 50% of the aggregate unpaid
principal amount of the outstanding Loans; provided that the Commitment of, and
the portion of the aggregate unpaid principal amount of the outstanding Loans
held or deemed held by, any Defaulting Bank shall be excluded for purposes of
making a determination of Majority Banks.
“Material Adverse Effect” means with respect to any matter that such matter (i)
would reasonably be expected to materially and adversely affect the business,
properties, condition




--------------------------------------------------------------------------------




(financial or otherwise), or results of operations of the Borrower and its
Subsidiaries taken as a whole, or (ii) has been brought by or before any court
or arbitrator or any governmental body, agency or official, and draws into
question the validity or enforceability of any material provision of any Loan
Document against any obligor party thereto.
“Material Subsidiary” means, at any time, any Subsidiary having at such time
either (i) total (gross) revenues for the preceding four (4) fiscal-quarter
period in excess of 10% of the Borrower’s consolidated total (gross) revenues
for such period, or (ii) total assets, as of the last day of the preceding
fiscal quarter, having a net book value in excess of 10% of the net book value
of the Borrower’s consolidated total assets on such date, in each case, based
upon the Borrower’s most recent annual or quarterly financial statements
delivered to the Administrative Agent under Section 6.1, with revenues and asset
book value being determined on a pro forma basis for any material acquisition or
disposition outside the ordinary course of business.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally-recognized rating agency.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer makes or is
obligated to make contributions or, during the preceding five (5) plan years,
has made or been obligated to make contributions.
“Note” means a promissory note in substantially the form of Exhibit A hereto,
duly executed and delivered to the Administrative Agent by the Borrower for the
account of a Bank and payable to the order of such Bank in the amount of its
Commitment, including any amendment, modification, renewal or replacement of
such promissory note.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit E or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Notice of Conversion/Continuation” is defined in Section 2.2.4.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all other reimbursements, indemnities
or other obligations of the Borrower to the Banks or to any Bank, the
Administrative Agent or any indemnified party hereunder arising under the Loan
Documents.




--------------------------------------------------------------------------------




“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Bank or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Bank or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Bank or the Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.7).
“Outstanding Amount” means with respect to Loans and Advances on any date, the
amount of the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Advances or Loans
occurring on such date.
“Participant” has the meaning specified in Section 13.1.4.
“Participant Register” has the meaning specified in Section 13.1.6.
“Payment Date” means the last Business Day of each February, May, August and
November.
“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
“Platform” has the meaning specified in Section 6.1.6.
“Public Bank” has the meaning specified in Section 6.1.6.
“QFC” has the meaning specified in Section ‎10.21.2.




--------------------------------------------------------------------------------




“QFC Credit Support” has the meaning specified in Section ‎10.21.
“Rate Option” means the Eurodollar Rate or the Base Rate.
“Rating Agency” means S&P and Moody’s.
“Register” has the meaning specified in Section 13.1.3.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.
“Regulations U and X” means Regulations U and X of the Board of Governors of the
Federal Reserve System from time to time in effect and shall include any
successor or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Reserve Requirement” means, with respect to a Eurodollar Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on eurocurrency
liabilities (as defined in Regulation D). The Reserve Requirement shall be
adjusted automatically on and as of the effective date of any change in the
applicable reserve requirement.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or corporate controller of the
Borrower, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.1, the secretary or any assistant secretary of the
Borrower and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the Borrower designated in or pursuant




--------------------------------------------------------------------------------




to an agreement between the Borrower and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate action on the part of the Borrower and such Responsible Officer shall
be conclusively presumed to have acted on behalf of the Borrower.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“Scheduled Unavailability Date” has the meaning specified in Section 3.3.3.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Substantial Portion” is defined in Section 6.11.
“Successor Rate” has the meaning specified in Section 3.3.3.




--------------------------------------------------------------------------------




“Successor Rate Conforming Changes” means, with respect to any proposed
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption and implementation of such Successor Rate
and to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such Successor Rate exists, in such other manner of administration as the
Administrative Agent determines, in consultation with the Borrower, is
reasonably necessary in connection with the administration of this Agreement).
“Supported QFC” has the meaning specified in Section ‎10.21.
“Swap Contract” means any agreement or arrangement designed to protect at least
one of the parties thereto from the fluctuations of interest rates, exchange
rates or forward rates applicable to such party’s assets, liabilities or
exchange transactions, including, but not limited to, interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Termination Date” means the first to occur of (a) April 5, 2021 and (b) the
date the Commitments or this Agreement are earlier cancelled or terminated
pursuant to the terms hereof.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and
Advances.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.




--------------------------------------------------------------------------------




“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unfunded Liabilities” means, (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plans, and (ii) in the case of Multiemployer Plans, the withdrawal liability
that would be incurred by the Controlled Group if any member of the Controlled
Group completely or partially withdrew from any of the Multiemployer Plans.
“United States” means the United States of America.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“U.S. Special Resolution Regimes” has the meaning specified in Section ‎10.21.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.1.7(b).
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.2    Other Interpretive Provisions.
1.2.1    The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
1.2.2    (a) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.
(a)    Unless otherwise specified herein, Article, Section, Exhibit and Schedule
references are to this Agreement.




--------------------------------------------------------------------------------




(b)    The term “including” is by way of example and not limitation.
(c)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.
1.2.3    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
1.3    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, reforming or interpreting such Law.
ARTICLE II    
THE FACILITY
2.1    The Facility.
From the Effective Date until the Termination Date, each Bank severally agrees
to make Loans to the Borrower from time to time in amounts not to exceed in the
aggregate at any one time outstanding, the amount of its Commitment.
2.1.1    In no event may the aggregate principal amount of all outstanding
Advances exceed the Aggregate Commitments.
2.1.2    Subject to the terms of this Agreement, the Borrower may borrow, repay
and re-borrow within the limits of each Bank’s Commitment at any time prior to
the Termination Date.
2.2     Advances.
2.2.1    General. Each Advance hereunder shall consist of borrowings made from
the several Banks ratably in proportion to the amounts of their respective
Commitments. No Bank shall be obligated to make a Loan hereunder if the
aggregate principal amount of such Bank’s Loans outstanding would exceed its
Commitment. Upon the request of any Bank made through the Administrative Agent,
the Borrower shall execute and deliver to such Bank (through the Administrative
Agent) a Note, which shall evidence such Bank’s Advances.




--------------------------------------------------------------------------------




2.2.2     Advance Rate Options. The Advances may be Base Rate Advances or
Eurodollar Rate Advances, or a combination thereof, selected by the Borrower in
accordance with Section 2.2.3, and as converted or continued in accordance with
Section 2.2.4; provided, that no Advance may mature after the Termination Date.
2.2.3    Method of Selecting Rate Options and Interest Periods for Advances. The
Borrower shall select the Rate Option and, if applicable, Interest Period
applicable to each Advance from time to time. The Borrower shall give the
Administrative Agent irrevocable notice appropriately completed and signed by a
Responsible Officer, which shall be substantially in the form attached hereto as
Exhibit F (a “ Borrowing Notice”) or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent) not later
than 9:00 a.m. (San Francisco time) (a) on the Business Day of the Borrowing
Date of each Base Rate Advance and (b) three (3) Business Days before the
Borrowing Date for each Eurodollar Rate Advance. A Borrowing Notice shall
specify:
(a)    the Borrowing Date, which shall be a Business Day, of such Advance;
(b)    the aggregate amount of such Advance;
(c)    the Rate Option selected for such Advance; and
(d)    in the case of each Eurodollar Rate Advance, the Interest Period
applicable thereto (which may not end after the Termination Date). If the
Borrower fails to specify an Interest Period in a Borrowing Notice, then the
Borrower shall be deemed to have specified an Interest Period of one (1) month.
2.2.4    Conversion and Continuation Elections.
(a)    The Borrower may, upon irrevocable written notice to the Administrative
Agent in accordance with Section 2.2.4(b): (i) elect, as of any Business Day, in
the case of a Base Rate Advance, or as of the last day of the applicable
Interest Period, in the case of a Eurodollar Rate Advance, to convert such
Advance into an Advance bearing interest based on another Rate Option; or (ii)
elect, as of the last day of the applicable Interest Period, to continue a
Eurodollar Rate Advance having an Interest Period expiring on such day; except,
that during the existence of a Default, the Borrower may not elect to have any
Advance converted into or continued as a Eurodollar Rate Advance unless the
Majority Banks consent thereto. All conversions and continuations of Advances
shall be made ratably according to the respective outstanding principal amounts
of the Loans with respect to which the notice was given held by each Bank.




--------------------------------------------------------------------------------




(b)    The Borrower shall deliver a notice of conversion/continuation
appropriately completed and signed by a Responsible Officer in the form attached
hereto as Exhibit G (a “Notice of Conversion/Continuation”) or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) to be received by the Administrative Agent not later
than 9:00 a.m. (San Francisco time) (i) on the Business Day preceding the
Conversion/Continuation Date if the Advance is to be converted into or continued
as a Base Rate Advance or (ii) three (3) Business Days before the
Conversion/Continuation Date if the Advance is to be converted into LIBOR;
specifying:
(i)    the Conversion/Continuation Date, which shall be a Business Day, of such
Advance;
(ii)    the aggregate amount of such Advance to be converted or continued;
(iii)    the Rate Option for such Advance resulting from the conversion or
continuation; and
(iv)    in the case of each Eurodollar Rate Advance, the Interest Period
applicable thereto (which may not end after the Termination Date).
provided that the Borrower may give the Administrative Agent a telephonic notice
of such request on or before the deadline set forth above so long as any
telephonic notice is confirmed promptly by delivery to the Administrative Agent
of a written notice. The Administrative Agent at all times shall be entitled to
rely on such telephonic notice with respect to such continuation or conversion,
regardless of whether any written confirmation is received.
(c)    If upon the expiration of any Interest Period applicable to a Eurodollar
Rate Advance denominated in Dollars, the Borrower has failed to timely select a
new Interest Period to be applicable to such Advance, or if any Default or
Unmatured Default then exists, the Borrower shall be deemed to have elected to
convert such Advance into a Base Rate Advance effective as of the expiration
date of such Interest Period.
2.3     [Reserved].
2.4    Fees.
2.4.1    Facility Fee.
(a)    Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Bank in accordance with its pro rata share of the Commitments, a
facility fee equal to 0.20% times the actual daily amount of the Commitments,
regardless of usage, subject to adjustment as provided in Section 2.8. The
facility fee shall accrue at all times from the Effective




--------------------------------------------------------------------------------




Date until the Termination Date and shall be due and payable quarterly in
arrears on each Payment Date, commencing with the first Payment Date to occur
after the Effective Date, and on the Termination Date.
(b)    Calculation of Facility Fee. The facility fee shall be calculated
quarterly in arrears. The facility fee shall accrue at all times, including at
any time during which one or more of the conditions in Article IV is not met.
2.4.2    Computation of Fees. Computation of all fees shall be calculated on the
basis of a year of 360 days and the actual number of days elapsed, which results
in a higher yield to the payee thereof than a method based on a year of 365 or
366 days.
2.5    General Facility Terms.
2.5.1    Method of Borrowing. Not later than 11:00 a.m. (San Francisco time) on
each Borrowing Date, each Bank shall make available its Loan or Loans in funds
immediately available to the Administrative Agent at the Administrative Agent’s
Office. Unless otherwise instructed by the Borrower, the Administrative Agent
shall deposit the funds so received from the Banks in the Borrower’s account at
Bank of America’s main office in San Francisco.
2.5.2    Minimum Amount of Each Advance. Each Advance, and each conversion and
continuation with respect to a Advance, shall be in the minimum amount of (x)
$10,000,000 (and in integral multiples of $1,000,000 if in excess thereof) with
respect to Base Rate Advances and (y) the $5,000,000 with respect to Eurodollar
Rate Advances; provided, however, that any Base Rate Advance or Eurodollar Rate
Advance may be in the aggregate amount of the unused Commitments.
2.5.3    Repayment. Except for optional payments pursuant to Section 2.5.4, each
Advance shall be paid in full by the Borrower on the last day of the Interest
Period applicable thereto, unless such Advance is converted or continued in
accordance with Section 2.2.4; but in any event all Advances shall be paid in
full on the Termination Date.
2.5.4    Optional Principal Payments.
(a)    The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, from time
to time pay all outstanding Advances, or, in a minimum aggregate amount of
$10,000,000 (and in multiples of $1,000,000 if in excess thereof), any portion
of the outstanding Advances, in each case without penalty or premium; provided,
that such notice must be received by the Administrative Agent not later than
11:00 a.m. (San Francisco time) (i) three (3) Business Days prior to any date of
prepayment with respect to Eurodollar Rate Advances and (ii) on the date of
prepayment with respect to Base




--------------------------------------------------------------------------------




Rate Advances. All such payments shall be made in immediately available funds to
the Administrative Agent at the Administrative Agent’s Office by 11:00 a.m. (San
Francisco time) on the date of payment. Any prepayment of a Eurodollar Rate
Advance prior to the end of an applicable Interest Period shall be subject to
the indemnification provided in Section 3.4.
(b)    [Reserved].
2.5.5    Interest Periods. Subject to the provisions of Section 2.5.6, each
Advance shall bear interest (i) with respect to any Base Rate Advance, on the
outstanding principal amount from the applicable Borrowing Date until payment in
full, and (ii) with respect to any other Advance, from the first day of the
Interest Period applicable thereto to the earlier of (a) the last day of such
Interest Period, or (b) the date of any earlier prepayment as permitted by
Section 2.5.4, at the interest rate determined as applicable to such Advance,
subject to the Borrower’s right to convert or continue Advances pursuant to
Section 2.2.4. The Borrower shall not request a Eurodollar Rate Advance if,
after giving effect to the requested Eurodollar Rate Advance, more than 20
separate Eurodollar Rate Advances would be outstanding.
2.5.6    Rate after Maturity.
(a)    Except as provided in the next sentence, any Advance not paid at
maturity, whether by acceleration or otherwise, shall bear interest until paid
in full at a rate per annum equal to the Base Rate plus the Applicable Margin,
if any, applicable to Base Rate Loans plus 2% per annum to the fullest extent
permitted by applicable Laws. In the case of a Eurodollar Rate Advance not paid
at maturity, whether by acceleration or otherwise, such Advance shall bear
interest at a rate per annum equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Advance plus 2% per annum to the
fullest extent permitted by applicable Laws.
(b)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Majority Banks, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the Base
Rate plus the Applicable Margin, if any, applicable to Base Rate Loans plus 2%
per annum to the fullest extent permitted by applicable Laws.
(c)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
2.5.7    Interest Payment Dates; Interest Basis. Interest accrued on each
(i) Base Rate Advance shall be payable on each Payment Date and (ii) other
Advance shall be payable on the last day of its applicable Interest Period, and
on any date on which such Advance is prepaid, whether due to acceleration or
otherwise. Interest accrued on each Eurodollar Rate Advance having




--------------------------------------------------------------------------------




an Interest Period longer than three (3) months shall also be payable on the
last day of each three (3)-month interval during such Interest Period. Interest
on all Base Rate Advances (including Base Rate Advances determined by reference
to the Eurodollar Base Rate) calculated on the basis of the Base Rate shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Interest on all other Advances shall be
calculated for the actual number of days elapsed on the basis of a year of 360
days and the actual number of days elapsed, which results in a higher yield to
the payee thereof than a method based on a year of 365 or 366 days. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 11:00 a.m. (San
Francisco time) at the place of payment. If any payment of principal or interest
on an Advance shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.
2.5.8    Method of Payment. All payments to be made by the Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff, without prejudice to the Borrower’s right to later assert any
counterclaim, defense, recoupment or setoff. Except as specifically provided in
this Agreement, including this Section 2.5.8 and all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Banks to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 11:00 a.m.
(San Francisco time) on the date when due. The Administrative Agent shall apply
payments, other than optional prepayments, (i) first, ratably among the Banks
with respect to any principal and interest due in connection with Advances and
(ii) second, after all amounts described in clause (i) have been satisfied,
ratably to any other Obligations then due to the Banks. If such payment is
received by the Administrative Agent (i) by 11:00 a.m. (San Francisco time),
such delivery to the Banks shall be made on the same day and if received
thereafter shall be made on the next succeeding Business Day. The Administrative
Agent is hereby authorized to charge the account of the Borrower held at Bank of
America for each payment of principal, interest and fees owing by the Borrower
as it becomes due hereunder.
2.5.9    Notes; Telephonic Notices; Designation of the Borrower. Each Bank is
hereby authorized to record on the schedule attached to each of its Notes, or
otherwise record in accordance with its usual practice, the date and amount of
each of its Loans of the type evidenced by such Note; provided, however, that
any failure to so record shall not affect the Borrower’s Obligations under this
Agreement or any Note. The Borrower hereby authorizes the Banks and the
Administrative Agent to extend, continue and convert Advances, effect Rate
Option selections based on telephonic notices made by any person or persons the
Administrative Agent or any Bank in good faith believes to be an authorized
officer or an officer, employee or agent of the Borrower designated by an
authorized officer. The Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation of each telephonic notice signed by
an authorized officer. If the written




--------------------------------------------------------------------------------




confirmation differs in any material respect from the action taken by the
Administrative Agent and the Banks, the records of the Administrative Agent and
the Banks shall govern absent manifest error.
2.5.10    Notification of Advances, Interest Rates and Prepayments. The
Administrative Agent will notify each Bank of the contents of each Borrowing
Notice, Notice of Conversion/Continuation (or automatic conversion pursuant to
Section 2.2.4(c)), and payment notice received by it hereunder promptly and in
any event (provided such items were timely received by the Administrative Agent
from the Borrower) before the close of business on the same Business Day of
receipt thereof (or, in the case of borrowing notices with respect to Base Rate
Advances, within one (1) hour of receipt thereof). The Administrative Agent will
notify each Bank of the interest rate applicable to each Eurodollar Rate Advance
promptly upon determination of such interest rate and will give each Bank prompt
notice of each change in the Base Rate in respect of any outstanding Base Rate
Advance.
2.5.11    Non Receipt of Funds by the Administrative Agent. Unless the Borrower
or any Bank has notified the Administrative Agent, prior to the date any payment
is required to be made by it to the Administrative Agent hereunder, that the
Borrower or such Bank, as the case may be, will not make such payment, the
Administrative Agent may assume that the Borrower or such Bank, as the case may
be, has timely made such payment and may (but shall not be so required to), in
reliance thereon, make available a corresponding amount to the Person entitled
thereto. If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then:
(a)    if the Borrower failed to make such payment, each Bank shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Bank in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Bank to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the interest rate applicable to Base Rate Loans; and
(b)    if any Bank failed to make such payment, such Bank shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing. If such Bank pays such amount to the Administrative Agent, then
such amount shall constitute such Bank’s Loan included in the




--------------------------------------------------------------------------------




applicable Advance. If such Bank does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Advance. Nothing herein shall be deemed to relieve any Bank from its obligation
to fulfill its Commitment or to prejudice any rights which the Administrative
Agent or the Borrower may have against any Bank as a result of any default by
such Bank hereunder.
A notice of the Administrative Agent to any Bank or the Borrower with respect to
any amount owing under this Section 2.5.11 shall be conclusive, absent manifest
error.
2.5.12    Cancellation. The Borrower may, at any time after the Effective Date,
upon not less than five (5) Business Days’ prior written notice to the
Administrative Agent, terminate or permanently reduce the Commitments in whole,
or in a minimum aggregate amount of $10,000,000 (and in integral multiples of
$1,000,000 in excess thereof); unless, after giving effect thereto and to any
prepayments of Loans made on the effective date thereof, the then-outstanding
principal amount of the Loans would exceed the amount of the combined
Commitments then in effect. All accrued commitment fees to, but not including,
the effective date of any reduction or termination of Commitments shall be paid
on the effective date of such reduction or termination. Once the Commitments are
reduced in accordance with this Section 2.5.12, they may not be increased.
2.5.13    Lending Offices. Each Bank may from time to time, by written notice to
the Administrative Agent and the Borrower, change its Lending Office and for
whose account Loan payments are to be made.
2.6    [Reserved].
2.7    [Reserved].
2.8    Defaulting Banks.
2.8.1    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as that
Bank is no longer a Defaulting Bank, to the extent permitted by applicable Law:
(a)    Waivers and Amendments. That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.2.
(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Bank (whether




--------------------------------------------------------------------------------




voluntary or mandatory, at maturity, pursuant to Section 8.1 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Bank pursuant to Section 12.1), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Bank to the Administrative Agent
hereunder; second, as the Borrower may request (so long as no Default or
Unmatured Default exists), to the funding of any Loan in respect of which that
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Bank to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Bank against that Defaulting Bank as a result of
that Defaulting Bank’s breach of its obligations under this Agreement; fifth, so
long as no Default or Unmatured Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Bank as a result
of that Defaulting Bank’s breach of its obligations under this Agreement; and
sixth, to that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that, if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Bank has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of all non-Defaulting Banks on a pro rata
basis prior to being applied to the payment of any Loans of that Defaulting
Bank. Any payments, prepayments or other amounts paid or payable to a Defaulting
Bank that are applied (or held) to pay amounts owed by a Defaulting Bank
pursuant to this Section 2.8.1(b) shall be deemed paid to and redirected by that
Defaulting Bank, and each Bank irrevocably consents hereto.
(c)    Certain Fees. A Defaulting Bank shall be entitled to receive any facility
fee pursuant to Section 2.4.1 for any period during which that Bank is a
Defaulting Bank only to the extent allocable to the Outstanding Amount of the
Advances funded by it.
2.8.2    Defaulting Bank Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Bank should no
longer be deemed to be a Defaulting Bank, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Bank will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Banks or take such other actions as the Administrative Agent may determine
to be necessary to cause the Loans to be held on a pro rata basis by the Banks
in accordance with their pro rata shares, whereupon that Bank will cease to be a
Defaulting Bank; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank to Bank will constitute a waiver




--------------------------------------------------------------------------------




or release of any claim of any party hereunder arising from that Bank’s having
been a Defaulting Bank.


ARTICLE III    
TAXES, CHANGE IN CIRCUMSTANCES
3.1    Taxes.
3.1.1    Any and all payments by the Borrower on account of any obligation of
The Borrower to any Bank or the Administrative Agent under this Agreement and
any other Loan Document shall be made free and clear of, and without deduction
or withholding for, any Taxes, except as required by applicable law. In
addition, the Borrower agrees to pay all Other Taxes in accordance with
applicable law.
3.1.2    If the Borrower shall be required by law to deduct or withhold any
Taxes from or in respect of any sum payable hereunder to any Bank or the
Administrative Agent, then:
(a)    If such Tax is an Indemnified Tax, the sum payable shall be increased as
necessary so that, after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 3.1), such Bank or the Administrative Agent, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made;
(b)    the Borrower shall make such deductions and withholdings; and
(c)    the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable Law.
3.1.3    The Borrower agrees to indemnify and hold harmless each Bank and the
Administrative Agent for the full amount of Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.1) payable or paid by such Bank or Administrative Agent or
required to be withheld or deducted from a payment to such Bank or
Administrative Agent and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
asserted by the relevant Governmental Authority. Payment under this
indemnification shall be made within thirty (30) days after the date the Bank or
the Administrative Agent makes written demand therefor.
3.1.4    Within thirty (30) days after the date of any payment by the Borrower
of Indemnified Taxes, the Borrower shall furnish to each Bank or the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment reasonably satisfactory to such
Bank or the Administrative Agent.




--------------------------------------------------------------------------------




3.1.5    Without limiting the provisions of Sections 3.1.1, 3.1.2 or 3.1.3, each
Bank shall, and does hereby, indemnify the Borrower and the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Bank to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Bank to the Borrower or the
Administrative Agent pursuant to Section 3.1.7. Each Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Bank under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this Section 3.1.5. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within twenty (20) days after demand therefor, for
any amount which a Bank for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to this Section 3.1.5; provided, that
the Borrower shall not be required to indemnify the Administrative Agent for any
amount attributable to the Administrative Agent’s gross negligence or willful
misconduct. Upon receipt of such indemnity payment and upon the request of the
Borrower, the Administrative Agent hereby agrees to assign to the Borrower any
rights for compensation against such Bank to the extent the Administrative Agent
has been indemnified by the Borrower.
3.1.6    If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.1 (including by the payment of additional
amounts pursuant to this Section 3.1), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 3.1 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 3.1.6 (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 3.1.6, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 3.1.6 the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.




--------------------------------------------------------------------------------




3.1.7    Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Bank, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 3.1.7(a), 3.1.7(b) and 3.1.7(d) below) shall not be required if in the
Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank. Without
limiting the generality of the foregoing, in the event that the Borrower is a
“United States person” as defined in Section 7701(a)(30) of the Code:
(a)    any Bank that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Bank is exempt from U.S. federal backup
withholding tax;
(b)    any Bank that is not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Foreign Bank”) shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable: (A) in the case
of a Foreign Bank claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (B) executed copies of IRS Form W-8ECI; (C) in the case of a
Foreign Bank claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit J-1 to the effect that such Foreign Bank is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of




--------------------------------------------------------------------------------




the Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; (D) to the extent a Foreign Bank
is not the beneficial owner, executed copies of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Bank is a partnership and one or more
direct or indirect partners of such Foreign Bank are claiming the portfolio
interest exemption, such Foreign Bank may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;
(c)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(d)    if a payment made to a Bank under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.1.7(d), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement and for purposes of this Section 3.1, the term
“applicable law” shall include FATCA.
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
3.2    Yield Protection. If, after the date hereof, because of the enactment of,
or any change in, any Law or any governmental or quasi-governmental rule,
regulation, policy, guideline or




--------------------------------------------------------------------------------




directive (whether or not having the force of law), or any interpretation
thereof (provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or applicable foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted or
issued), which:
3.2.1    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank in respect
of Eurodollar Rate Advances (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Rate
Advances), or
3.2.2    imposes any other condition the result of which is to increase the cost
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) to any
Bank of making, funding or maintaining Eurodollar Rate Advances or reduces any
amount receivable by any Bank in connection with loans, or requires any Bank to
make any payment calculated by reference to the amount of loans held or interest
received by it, by an amount deemed material by such Bank, or
3.2.3    affects the amount of capital or liquidity required or expected to be
maintained by any Bank or any corporation controlling any Bank and such Bank
determines the amount of capital required is increased by or based upon the
existence of this Agreement or its obligation to make Loans hereunder or of
commitments of this type,
then, within fifteen (15) days of demand by such Bank through the Administrative
Agent, the Borrower will pay such Bank that portion of such increased expense
incurred (including, in the case of Section 3.2.3, any reduction in the rate of
return on capital to an amount below that which it could have achieved but for
such law, rule, regulation, policy, guideline or directive and after taking into
account such Bank’s policies as to capital or liquidity adequacy) or reduction
in an amount received which such Bank determines (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and consistent
with similarly situated customers of the applicable Bank under agreements having
similar provisions to this Section 3.2) is attributable to making, funding and
maintaining its Loans and its Commitment. Notwithstanding the foregoing, if a
Bank fails to make a claim within ninety (90) days after it becomes, or ought
reasonably to have become, aware of any event giving rise to a claim under this
Section 3.2, then such Bank shall be entitled to make any claim under this
Section 3.2 only in respect of any amounts due under this Section 3.2 that are
attributable to the period following the 90th day preceding the day upon which
the Bank




--------------------------------------------------------------------------------




makes such claim; provided that, if the change giving rise to such claim is
retroactive, then such ninety (90) day period shall be extended to include the
period of retroactive effect thereof.
3.3    Availability of Rate Options.
3.3.1    If any Bank determines that maintenance of any of its Eurodollar Rate
Loans, or Base Rate Loans whose interest is determined by reference to the
Eurodollar Base Rate, at a suitable Lending Office would violate any applicable
law, rule, regulation or directive, whether or not having the force of law, such
Bank shall so notify the Administrative Agent and the Administrative Agent shall
suspend the availability of the affected Rate Option (and, if such notice
asserts the illegality of such Bank making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Base Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Bank shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Base Rate component of
the Base Rate) and require any Eurodollar Rate Advances outstanding under the
affected Rate Option to be repaid.
3.3.2    If the Majority Banks determine that for any reason in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof, unless and until a Successor Rate is implemented in accordance with
Section 3.3.3, that (a) deposits are not being offered to banks in the
applicable offshore interbank market for dollars for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Base Rate, for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan, or (c) the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Banks of funding such Eurodollar Rate Loan, the Administrative Agent shall
forthwith give notice of such determination to the Borrower and each Bank.
Thereafter, (x) the obligation of the Banks to make or maintain Eurodollar Rate
Loans in the affected currency or currencies shall be suspended, and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Base Rate component of the Base Rate, the utilization of the
Eurodollar Base Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Majority Banks) revokes such notice (which notice the Administrative Agent and
the Majority Banks agree to promptly revoke upon determination that the
conditions giving rise to such notice no longer exist). Upon receipt of such
notice, the Borrower may revoke any pending request for an Advance of,
conversion to or continuation of Eurodollar Base Rate or, failing that, will be
deemed to have converted such request into a request for an Advance of Base Rate
Loans in the amount specified therein.
3.3.3    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive




--------------------------------------------------------------------------------




absent manifest error), or the Borrower or Majority Banks notify the
Administrative Agent (with, in the case of the Majority Banks, a copy to the
Borrower) that the Borrower or Majority Banks (as applicable) have determined
(which determination shall likewise be conclusive absent manifest error), that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate or the
applicable Thompson Reuters screen (as applicable) is not available or published
on a current basis and such circumstances are unlikely to be temporary; or
(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent, has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.3.3, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate, giving due
consideration to any evolving or then existing convention for similar dollar
denominated syndicated credit facilities for such alternative benchmarks and, in
each case, including any mathematical or other adjustments to such benchmark
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment” and
any such proposed rate, a “Successor Rate”), and any such amendment shall become
effective at 5:00 p.m. (San Francisco time) on the fifth (5th) Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Banks and the Borrower unless, prior to such time, Banks comprising the Majority
Banks have delivered to the Administrative Agent written notice that such
Majority Banks (A) in the case of an amendment to replace LIBOR with a rate
described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Majority Banks shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such




--------------------------------------------------------------------------------




Successor Rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, such Successor Rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent.
If no Successor Rate has been determined and the circumstances under clause (a)
above exist or the Scheduled Unavailability Date has occurred (as applicable),
the Administrative Agent will promptly so notify the Borrower and each Bank.
Thereafter, (x) the obligation of the Banks to make or maintain Eurodollar Rate
Loans shall be suspended, (to the extent of the affected Eurodollar Rate Loans
or Interest Periods, as applicable), and (y) the Eurodollar Base Rate component
shall no longer be utilized in determining the Base Rate. Upon receipt of such
notice, the Borrower may revoke any pending request for an Advance of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods, as applicable) or, failing
that, will be deemed to have converted such request into a request for advances
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of Successor Rate shall
provide that in no event shall such Successor Rate be less than zero for
purposes of this Agreement.
In connection with the implementation of a Successor Rate, the Administrative
Agent will have the right to make Successor Rate Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Successor Rate Conforming Changes
will become effective without any further action or consent of any other party
to this Agreement; provided that, with respect to any such amendment effected,
the Administrative Agent shall post each such amendment implementing such
Successor Conforming Changes to the Banks reasonably promptly after such
amendment becomes effective.
3.4    Funding Indemnification. If any payment of a Eurodollar Rate Advance
occurs, whether made by the Borrower or by a Bank or other assignee in
connection with an assignment pursuant to Section 3.7, on a date which is not
the last day of the applicable Interest Period, whether because of acceleration,
prepayment, automatic conversion or otherwise, or the Borrower requests a
Eurodollar Rate Advance, or the continuation or conversion of an Advance as or
to a Eurodollar Rate Advance, or the Borrower does not borrow, continue or
convert such Eurodollar Rate Advance on the date specified by the Borrower
except by reason of default by the Banks, the Borrower will indemnify each Bank
for any loss or cost incurred by it resulting therefrom, including any loss or
cost in liquidating or employing deposits acquired to fund or maintain the
Eurodollar Rate Advance.
3.5    Regulation D Compensation. Each Bank may through the Administrative Agent
request the Borrower to pay and upon such request the Borrower shall pay,
contemporaneously with each payment of interest on the Borrower’s Eurodollar
Rate Loans, additional interest on such Loans




--------------------------------------------------------------------------------




at a rate per annum determined by such Bank up to but not exceeding the excess
of (i) (A) the Eurodollar Base Rate divided by (B) one (1) minus the Reserve
Requirement with respect to Eurocurrency liabilities (as defined in Regulation
D) over (ii) the Eurodollar Base Rate. Any Bank wishing to require payment of
such additional interest (x) shall so notify the Borrower and the Administrative
Agent, in which case such additional interest on the Eurodollar Rate Loans of
such Bank shall be payable to such Bank at the place indicated in such notice
with respect to each Interest Period commencing at least five (5) Business Days
after the giving of such notice, and (y) shall notify the Borrower at least five
(5) Business Days prior to each date on which interest is payable on the
Eurodollar Rate Loans of the amount then due it under this Section 3.5.
3.6    Bank Statements; Survival of Indemnity. To the extent reasonably
possible, each Bank shall designate an alternate Lending Office with respect to
its Eurodollar Rate Loans to reduce any liability of the Borrower to such Bank
under Section 3.1 or 3.2 or to avoid the unavailability of a Rate Option under
Section 3.3, so long as such designation is not prohibited by applicable legal
and regulatory restrictions and not disadvantageous to such Bank as determined
in its sole discretion. Each Bank shall deliver to the Borrower through the
Administrative Agent a written statement of such Bank as to the amount due, if
any, under Section 3.1, 3.2 or 3.4, simultaneously with making a request for
payment under said Section 3.1, 3.2 or 3.4. Such written statement shall set
forth in reasonable detail the calculations upon which such Bank determined such
amount and shall be final, conclusive and binding on the Borrower in the absence
of manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Rate Loan shall be calculated as though each Bank
funded its Eurodollar Rate Loan through the purchase of a deposit of the type
and maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate for such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement shall
be payable on demand after receipt by the Borrower of the written statement. The
Obligations of the Borrower under Sections 3.1, 3.2 and 3.4 shall survive
payment of the Obligations and termination of this Agreement.
3.7    Removal of Banks. If (i) the obligation of any Bank to make or continue
any Loans as, or convert Loans to, Eurodollar Rate Loans has been suspended
pursuant to Section 3.3, (ii) any Bank has demanded compensation under Section
3.1 or 3.2, or (iii) any Bank is a Defaulting Bank, the Borrower may elect to
remove such Bank as a Bank hereunder or, at Company’s sole expense, to require
such Bank to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and the consents required by, Section
13.1), all of its interest, rights and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations;
provided, that (A) the Borrower notifies such Bank through the Administrative
Agent of such election at least five (5) Business Days before any date fixed for
a borrowing, (B) (x) in the case of a removal, the Borrower promptly repays all
outstanding Obligations to such removed Bank or (y) in the case of an assignment
and delegation, such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest




--------------------------------------------------------------------------------




thereon, accrued fees and other Obligations payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (C) no Default or Unmatured Default exists. Upon receipt by
the Administrative Agent of a notice of removal of a Bank in accordance
herewith, the Commitment of such Bank shall terminate. Subject to Section
10.6.2, nothing in this Section 3.7 shall limit the Borrower’s right to recover
from a Defaulting Bank the Borrower’s loss, liability, expense or damage caused
by such Defaulting Bank’s failure to perform its funding obligations under this
Agreement.
ARTICLE IV    
CONDITIONS PRECEDENT
4.1    Closing. Concurrently with the execution of this Agreement and prior to
making the initial Advance, the Borrower will deliver to the Administrative
Agent, with sufficient copies for the Banks, the following documents, in form
and substance satisfactory to the Administrative Agent and the Banks:
4.1.1    Executed copies of this Agreement.
4.1.2    Notes payable to the order of each of the Banks requesting Notes.
4.1.3    Copies, certified as of a date not more than one (1) week prior to the
Effective Date by a Responsible Officer of the Borrower, of its Board of
Directors’ (or Executive Committee’s) resolutions authorizing execution of the
Loan Documents.
4.1.4    An incumbency certificate, executed as of a date not more than one (1)
week prior to the Effective Date by a Responsible Officer of the Borrower which
shall identify by name and title and bear the signature of the officers of the
Borrower authorized to sign the Loan Documents and to make borrowings hereunder,
upon which certificate the Administrative Agent and the Banks shall be entitled
to rely until informed of any change in writing by the Borrower.
4.1.5    Written opinions of the Borrower’s (a) outside counsel and (b) in-house
counsel, in each case addressed to the Administrative Agent and the Banks, which
opinions the Borrower hereby expressly instructs such counsel to prepare and
deliver to the Administrative Agent and the Banks for their benefit.
4.1.6    A copy of the Articles of Incorporation (or comparable document) of the
Borrower, together with all amendments, certified as of a recent date by the
appropriate governmental officer in the State of Oregon.
4.1.7    A copy, certified by a Responsible Officer of the Borrower, of its
Bylaws.




--------------------------------------------------------------------------------




4.1.8    A certificate, signed by the Treasurer of the Borrower, stating that
(x) on the Effective Date no Default or Unmatured Default has occurred and is
continuing, (y) there has not occurred a material adverse change since May 31,
2019 in the business, assets, liabilities, operations or financial condition of
the Borrower and its Subsidiaries taken as a whole or in the facts and
information regarding such entities as represented to date, except events or
circumstances disclosed in reports filed by the Borrower during the period from
May 31, 2019 to the Closing Date pursuant to Section 13 of the Securities
Exchange Act of 1934, copies of which have been furnished to the Banks prior to
the date hereof (including by posting on the website of the SEC at
http://www.sec.gov), and (z) there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the best knowledge of any of
the Borrower’s officers, threatened against the Borrower which would reasonably
be expected to materially adversely affect the business, properties, financial
condition, prospects or results of operations of the Borrower and its
Subsidiaries, taken as a whole, or the Borrower’s ability to perform its
obligations under the Loan Documents.
4.1.9    The Banks shall have received, at least three (3) Business Days prior
to the Effective Date, all information they shall have requested under
anti-terrorism and anti-money-laundering laws and regulations, including the
Patriot Act, and, at least three (3) Business Days prior to the Effective Date,
to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered, to each Bank that so
requests, a Beneficial Ownership Certification in relation to the Borrower.
4.1.10    [Reserved]
4.1.11    Such other documents as any Bank or its counsel may have reasonably
requested prior to execution of the Agreement.
4.1.12    Any fees required to be paid on or before the Effective Date shall
have been paid, including all reasonable and documented fees and expenses of the
Lead Arrangers, the Administrative Agent and the Banks, provided that the
Borrower received invoices for such expenses a reasonable time prior to the
Effective Date, provided, further, that the foregoing does not preclude
presentation of an invoice after the Effective Date that covers the balance of
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent.
4.2    Each Advance. The Banks shall not be required to make any Advance unless
on the applicable Borrowing Date:
4.2.1    No Default or Unmatured Default has occurred and is continuing, or
would result from such proposed Advance.




--------------------------------------------------------------------------------




4.2.2    The representations and warranties contained in Article V are true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality, in which case those
representations and warranties are true and correct in all respects), as of such
Borrowing Date except for changes in the Schedules hereto reflecting
transactions permitted by this Agreement and except to the extent that such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties were true and correct on such date.
4.2.3    The Administrative Agent shall have received a Borrowing Notice in
accordance with the requirements hereof and/or such other requests and
documentation required under Section 2.3, if applicable.
Each Borrowing Notice with respect to each such Advance shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2.1 and 4.2.2 have been satisfied.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Banks that:
5.1    Corporate Existence. The Borrower (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to own or lease its assets and carry on its business and (c) is
duly qualified and licensed under the Laws of each jurisdiction where its
conduct of business requires such qualification or license; except in each case
referred to in clause (a) (with respect to good standing), (b) or (c) to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.
5.2    Authorization and Validity. The Borrower has the corporate power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its Obligations thereunder. The execution and delivery
by the Borrower of the Loan Documents and the performance of its Obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Loan Documents constitute legal, valid and binding Obligations of the Borrower
enforceable against the Borrower in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles relating to the
availability of specific performance as a remedy.
5.3    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower of the Loan Documents to which it is a party, nor the consummation
of the transactions




--------------------------------------------------------------------------------




therein contemplated, nor compliance with the provisions thereof will (i)
violate any Law, order, writ, judgment, injunction, decree or award binding on
the Borrower, (ii) violate the Borrower’s articles of incorporation or bylaws,
or (iii) contravene or constitute a default under the provisions of any
indenture, instrument or agreement to which the Borrower is a party or is
subject, or by which it, or its property, is bound, or result in the creation or
imposition of any Lien in, of or on the property of the Borrower pursuant to the
terms of any such indenture, instrument or agreement, except, in the case of
clauses (i) and (iii), as would not reasonably be expected to have a Material
Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority, or any subdivision thereof, is required to authorize, or
is required in connection with the execution, delivery and performance by each
Borrower of, or the legality, validity, binding effect or enforceability against
each Borrower of, any of the Loan Documents.
5.4    Financial Statements. The consolidated financial statements of the
Borrower and Subsidiaries as of May 31, 2019 heretofore delivered to the Banks
were prepared in accordance with generally accepted accounting principles in
effect on the date such statements were prepared and present fairly, in all
material respects, the consolidated financial condition and operations of the
Borrower and the Subsidiaries at such date and the consolidated results of their
operations for the period then ended.
5.5    Taxes. The Borrower and the Subsidiaries have filed all United States
federal and state income tax returns and all other material United States, state
and foreign tax returns which are required to be filed and have paid all taxes
shown on such filed returns and all other material taxes or pursuant to any
assessment received by the Borrower or any Subsidiary, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided or the failure of which to file or pay would not reasonably be
expected to have a Material Adverse Effect. The United States income tax returns
of the Borrower and the Subsidiaries have been audited by the Internal Revenue
Service through the fiscal year ended May 31, 2016. No tax liens have been filed
and no claims are being asserted with respect to any such taxes, except as would
not reasonably be expected to have a Material Adverse Effect. The charges,
accruals and reserves on the books of the Borrower and the Subsidiaries in
respect of any taxes or other governmental charges are adequate in all material
respects.
5.6    ERISA. There are no material Unfunded Liabilities. Each Plan complies in
all material respects with all applicable requirements of Law and regulations,
and except as would not reasonably be expected to have a Material Adverse
Effect, no Reportable Event has occurred with respect to any Plan, neither the
Borrower nor any other members of the Controlled Group has withdrawn from any
Plan or initiated steps to do so, and no steps have been taken to terminate any
Plan.




--------------------------------------------------------------------------------




5.7    Accuracy of Information. No information, exhibit or report (excluding
projections, estimates, pro forma information and forecasts) furnished by the
Borrower or any Subsidiary to the Administrative Agent or to any Bank in
connection with the negotiation of, or compliance with, the Loan Documents
contained, as of the date furnished, taken as a whole and taking into account
all documents filed or furnished by any such Person to the SEC, any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein, in light of the circumstances under
which they are made, not misleading. As of the Effective Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all material respects.
5.8    Compliance With Laws. The Borrower has complied with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof, having jurisdiction over
the conduct of its businesses or the ownership of its properties where failure
to comply would reasonably be expected to have a Material Adverse Effect.
5.9    Environmental Matters. To the best of the knowledge of the Borrower, the
Borrower and each Subsidiary are in compliance with all Environmental Laws where
failure to comply would reasonably be expected to have a Material Adverse Effect
on the ability of the Borrower to perform its obligations hereunder. Neither the
Borrower nor any Subsidiary has received notice of any claims that any of them
is not in compliance in all material respects with the Environmental Laws where
failure to comply would reasonably be expected to have a Material Adverse Effect
on the ability of the Borrower to perform its Obligations.
5.10    OFAC. Neither the Borrower, nor, to the knowledge of the Borrower, any
Subsidiary or any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
5.11    Anti-Corruption Laws. The Borrower and its Subsidiaries conduct their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other relevant jurisdictions in all material respects, and have instituted and
will maintain policies and procedures designed to promote and achieve material
compliance with such laws. Neither the Borrower nor, to the knowledge of the
Borrower, any director, officer, agent, employee, Subsidiary, Affiliate of the
Borrower or other person acting on behalf of the Borrower or Subsidiary has
taken any action that Borrower would reasonably expect to result in a violation
of any applicable anti-bribery law, including but not limited




--------------------------------------------------------------------------------




to, the United Kingdom Bribery Act 2010 and the United States Foreign Corrupt
Practices Act of 1977.
5.12    Margin Regulations; Investment Company Act.
5.12.1    The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulations U and X), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of any
Loan will be used by the Borrower or any Subsidiary for any purpose that
violates the provisions of Regulations U and X.
5.12.2    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.13    Affected Financial Institution. The Borrower is not an Affected
Financial Institution.
5.14    Covered Entities. The Borrower is not a Covered Entity.
ARTICLE VI    
COVENANTS
During the term of this Agreement, unless the Majority Banks shall otherwise
consent in writing:
6.1    Financial Reporting. The Borrower will maintain, for itself and each
Material Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles and furnish to the
Administrative Agent with sufficient copies for each Bank:
6.1.1    Within one-hundred (100) days after the close of the Borrower’s fiscal
year ended May 31, 2020, an unqualified audit report certified by independent
certified public accountants, acceptable to the Banks, prepared in accordance
with generally accepted accounting principles on a consolidated basis for itself
and the Subsidiaries, including balance sheets as of the end of such period,
statements of income, and a statement of cash flows.
6.1.2    Within sixty (60) days after the close of the third quarter of the
Borrower’s fiscal year ended May 31, 2020 and each of the first three
(3) quarterly periods of of the Borrower’s fiscal year ended May 31, 2021, for
itself and the Subsidiaries, a consolidated unaudited balance sheet as at the
close of such period, and a consolidated profit and loss statement and a
consolidated statement of cash flows for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its chief financial
officer.




--------------------------------------------------------------------------------




6.1.3    Together with the financial statements required hereunder, a compliance
certificate in substantially the form of Exhibit H (each, a “Compliance
Certificate”) hereto signed by its chief financial officer stating that no
Default or Unmatured Default exists or, if any Default or Unmatured Default
exists, stating the nature and status thereof.
6.1.4    Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished.
6.1.5    Promptly after the Borrower has notified the Administrative Agent of
any intention by the Borrower to treat the Loans as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), a
duly completed copy of IRS Form 8886 or any successor form.
6.1.6    Such other information (including non-financial information) as the
Administrative Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Sections 6.1.1 through 6.1.4 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s principal website on the Internet;
or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency, SyndTrak or another relevant website, if any, to which
each Bank and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that: the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Bank that requests the Borrower to deliver such
paper copies if a written request to deliver paper copies is given by the
Administrative Agent or such Bank. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Bank shall be solely responsible for requesting delivery
to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Banks materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Banks may be
“public-side” Banks (i.e. Banks that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Bank”). The Borrower hereby agrees that (i) all Borrower Materials that are to
be made available to Public Banks shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word




--------------------------------------------------------------------------------




“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers and the Banks to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information (as defined in Section 10.11), they shall be
treated as set forth in such Section 10.11); (iii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (iv) the Administrative Agent and each Joint
Lead Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor”. Notwithstanding the foregoing, the Borrower
shall not be under any obligation to mark any Borrower Materials “PUBLIC”.
6.2    Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Advances for working capital purposes and general
corporate purposes. The Borrower will not, nor will the Borrower permit any
Subsidiary to, use any of the proceeds of the Loans for any purpose that
violates the provisions of Regulations U and X.
6.3    [Reserved.]
6.4    Preservation of Existence; Conduct of Business. The Borrower will, and
the Borrower will cause each Material Subsidiary to, do all things necessary to
(a) remain validly existing in its jurisdiction of formation and (b) maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, except in each case referred to in clause (b) where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided that the Borrower may liquidate or dissolve certain
Subsidiaries based on tax restructurings; provided, further, that the Borrower
may liquidate, merge out of existence or dissolve any Subsidiary into the
Borrower or any other Subsidiary. The Borrower will not, and will not permit any
Material Subsidiary to, engage in any material line of business substantially
different from those lines of business carried on by the Borrower and its
Subsidiaries on the date hereof or such other lines of business as are
reasonably related thereto or similar or complementary thereto or are reasonable
extensions thereof.
6.5    Taxes. The Borrower will, and will cause each Subsidiary to, pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside or to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.




--------------------------------------------------------------------------------




6.6    Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance, or a program
of self-insurance, on all their material property in such amounts and covering
such risks as customarily insured against by companies engaged in the same or
similar business, all as determined in good faith by the Borrower, and the
Borrower will furnish to the Administrative Agent, upon any Bank’s reasonable
request, reasonable detail as to the insurance carried.
6.7    Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject where noncompliance
would reasonably be expected to have a Material Adverse Effect.
6.8    Maintenance of Properties; Trademarks and Franchises. The Borrower will,
and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its material properties in good repair, working order
and condition, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect. The Borrower and each
Subsidiary will continue to own, be licensed or have the lawful right to use,
all permits and other governmental approvals, patents, trademarks, trade names,
copyrights, technology, know-how and processes used in or necessary for the
conduct of their businesses as currently conducted, except where failure to do
so would not reasonably be expected to have a Material Adverse Effect. The use
of such permits and other governmental approvals, patents, trademarks, trade
names, copyrights, technology, know-how and processes by the Borrower and each
of its Subsidiaries will not infringe, to the knowledge of the Borrower, on the
intellectual property rights of any Person, except where such infringement would
not reasonably be expected to have a Material Adverse Effect.
6.9    Inspection. Subject to Section 10.11 hereof and upon reasonable notice,
the Borrower will, and will cause each Material Subsidiary to, permit the
Administrative Agent or any Bank, by their respective representatives and
agents, to inspect any of the properties, corporate books and financial records
of the Borrower and each Material Subsidiary, to examine and, to the extent
reasonable, make copies of the books of accounts and other financial records of
the Borrower and each Material Subsidiary, and to discuss the affairs, finances
and accounts of the Borrower and each Material Subsidiary with, and to be
advised as to the same by, their respective officers at such reasonable times
and intervals as the Administrative Agent or any Bank may designate; provided
that unless a Default exists, the inspections are not to be more frequent than
once per twelve (12)-month period.
6.10    Merger. The Borrower will not merge or consolidate with or into any
other Person (including pursuant to a Division) unless it is the surviving
entity.




--------------------------------------------------------------------------------




6.11    Sale of Assets. The Borrower will not, nor will it permit any Material
Subsidiary to sell, assign (other than a collateral assignment intended for
security), transfer or otherwise Dispose of all or substantially all of the
consolidated assets of the Borrower and its Subsidiaries taken as a whole;
provided that this Section 6.11 shall not restrict the Borrower’s or any
Material Subsidiary’s ability to sell, assign, transfer or otherwise Dispose of
any assets to the Borrower or any other Subsidiary, as the case may be.
6.12    Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the property of the
Borrower or any Subsidiary, except:
6.12.1    Liens for taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or are being contested
in good faith and by appropriate proceedings or would not reasonably be expected
to have a Material Adverse Effect.
6.12.2    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than sixty (60) days past due or are
being contested in good faith and by appropriate proceedings.
6.12.3    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
6.12.4    Utility easements, building restrictions and such other encumbrances
or charges against real property as are of a nature generally existing with
respect to properties of a similar character and which do not interfere with the
use thereof in the business of the Borrower or the Subsidiaries in any material
respect.
6.12.5    Liens existing on the date hereof and described in Schedule 1 hereto.
6.12.6    Liens incurred in connection with the purchase by the Borrower or a
Subsidiary of assets (excluding inventory) provided the Indebtedness secured
thereby does not exceed the purchase price of such asset, plus any related
interest and fees and the Lien attaches only to the asset so purchased, any
additions, enhancements or improvements thereof and the proceeds thereof.
6.12.7    Liens incurred in connection with the acquisition of real estate and
construction of buildings for or on behalf of the Borrower or a Subsidiary;
provided that:
(a)    the Indebtedness secured by such Lien does not exceed the cost of such
construction, plus any related interest and fees, and




--------------------------------------------------------------------------------




(b)    the aggregate book value of all real estate and buildings subject to
Liens permitted by this Section 6.12.7, does not at the time of incurrence
exceed 15% of the consolidated net worth of the Borrower and its Subsidiaries,
as determined at the time of, and immediately after giving effect to such Liens.
6.12.8    Liens representing eligible collateral posted by the Borrower or any
of its Subsidiaries pursuant to any Swap Contract.
6.12.9    Liens filed in connection with the construction of, and additions to,
(i) the Borrower’s headquarters in Beaverton, Oregon or (ii) the corporate
headquarters in Shanghai, China of the Borrower’s Subsidiary, in each case
securing obligations in an aggregate principal amount that does not exceed
$100,000,000.
6.12.10    Judgment liens not giving rise to a Default.
6.12.11    Liens securing Finance Lease Obligations, financial leases or capital
leases incurred in the ordinary course.
6.12.12    Any interest or title of a lessor or sublessor under any leases or
subleases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business or any precautionary Lien filings in connection with
a lease.
6.12.13    Liens not otherwise permitted hereunder; provided that the aggregate
principal amount of Indebtedness or other obligations secured thereby (other
than those referred to in Sections 6.12.1 through 6.12.12) pursuant to this
Section 6.12.13 shall not at the time of incurrence exceed the greater of
$1,350,000,000 and 15% of the consolidated net worth of the Borrower and its
Subsidiaries, as determined at the time of, and immediately after giving effect
to, the incurrence of such Lien.
6.13    Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any material transaction (including the purchase or sale of any
property or service) with, or make any payment or transfer to, any Affiliate
except in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms not materially less favorable to the Borrower than the Borrower
or such Subsidiary would obtain in a comparable arm’s length transaction.
6.14    Sanctions. The Borrower will not use the proceeds of any Advance, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, will result in a violation by any individual
or entity




--------------------------------------------------------------------------------




(including any individual or entity participating in the transaction, whether as
a Bank, Arranger, Administrative Agent, or otherwise) of Sanctions.
6.15    Anti-Corruption Laws. The Borrower will not use the proceeds of any
Advance for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or other similar anti-corruption
legislation in other relevant jurisdictions.
ARTICLE VII    
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1    Any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary to the Banks or the Administrative Agent under or in
connection with this Agreement, any Loan, or any other Loan Document delivered
in connection with this Agreement or any other Loan Document shall be materially
false on the date as of which made.
7.2    Nonpayment of principal of any Loan when due, or nonpayment of interest
upon any Loan or of any facility fee or other Obligations under any of the Loan
Documents within five (5) Business Days after the same becomes due.
7.3    The breach by the Borrower of any of the terms or provisions of Section
6.10, 6.11, 6.12, 6.13, 6.14 or 6.15, as applicable. The breach by the Borrower
(other than a breach which constitutes a Default under Section 7.1, 7.2 or the
preceding sentence of this Section 7.3) of any of the terms or provisions of
this Agreement which is not remedied within thirty (30) days after written
notice from the Administrative Agent or any Bank.
7.4    Failure of the Borrower or any Subsidiary to pay any Indebtedness in an
aggregate principal amount in excess of $150,000,000 within thirty (30) days
after the Borrower knows that such Indebtedness was due; or the default by the
Borrower or any Subsidiary in the performance of any term, provision or
condition contained in any agreement under any such Indebtedness was created or
is governed, or any other event shall occur or condition exist, the effect of
which is to cause, or to permit the holder or holders of such Indebtedness to
cause such Indebtedness to become due prior to its stated maturity; or any such
Indebtedness of the Borrower or any Subsidiary shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the stated maturity thereof; or the Borrower or any Material Subsidiary
shall not pay, or admit in writing its inability to pay, its debts generally as
they become due.
7.5    The Borrower or any Material Subsidiary shall (i) have an order for
relief entered with respect to it under any Debtor Relief Law as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a




--------------------------------------------------------------------------------




receiver, custodian, trustee, examiner, liquidator or similar official for it or
any substantial part of its property, (iv) institute any proceeding seeking an
order for relief under any Debtor Relief Law as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any Debtor Relief Law, (v) take any corporate action to
authorize or effect any of the foregoing actions set forth in this Section 7.5,
or (vi) fail to contest in good faith any appointment or proceeding described in
Section 7.6.
7.6    Without the application, approval or consent of the Borrower or any
Subsidiary, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Borrower or any Material Subsidiary or any substantial part
of its property, or a proceeding described in Section 7.5(iv) shall be
instituted against the Borrower or any Material Subsidiary and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of sixty (60) days.
7.7    [Reserved.]
7.8    The Borrower or any Subsidiary shall fail within sixty (60) days to pay,
bond or otherwise discharge, one or more judgments or orders for the payment of
money in excess of $150,000,000 in the aggregate, which are not stayed on appeal
or otherwise being appropriately contested in good faith.
7.9    Except as would not reasonably be expected to have a Material Adverse
Effect, any Reportable Event shall occur in connection with any Plan or any
material Unfunded Liabilities shall exist.
7.10    Any Change in Control shall occur.
ARTICLE VIII    
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1    Acceleration. If any Default described in Section 7.5 or 7.6 occurs, the
obligations of the Banks to make Loans to the Borrower hereunder shall
automatically terminate and the Obligations of the Borrowers shall immediately
become due and payable without any election or action on the part of the
Administrative Agent or any Bank. If any other Default occurs, the Majority
Banks may terminate the Commitments of the Banks, or declare the Obligations of
the Borrowers to be due and payable, or both, whereupon such Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrowers hereby expressly waive.




--------------------------------------------------------------------------------




If, within fourteen (14) days after acceleration of the maturity of the
Obligations or termination of the Commitments of the Banks as a result of any
Default (other than any Default as described in Section 7.5, 7.6, 7.7 or 7.10)
and before any judgment or decree for the payment of the Obligations due shall
have been obtained or entered, the Majority Banks (in their sole discretion)
shall so direct the Administrative Agent, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.
8.2    Amendments and Waivers.
8.2.1    No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower therefrom, shall
be effective unless in writing signed by the Majority Banks and the Borrower and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.1 without the written consent
of each Bank;
(b)    extend or increase the Commitment of any Bank (except reinstatement of
any Commitment in accordance with Section 8.1) without the written consent of
such Bank;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Banks (or
any of them) hereunder or under any other Loan Document without the written
consent of each Bank directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, or change the manner of computation of any financial ratio (including
any change in any applicable defined term) used in determining the Applicable
Margin that would result in a reduction of any interest rate on any Loan or any
fee payable hereunder without the written consent of each Bank directly affected
thereby;
(e)    change Section 2.5.8 or Section 12.2 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Bank;
(f)    [reserved];
(g)    change any provision of this Section 8.2.1 or the definition of “Majority
Banks” or any other provision hereof specifying the number or percentage of
Banks required to




--------------------------------------------------------------------------------




amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Bank;
provided, that no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Banks required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Bank shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Banks or each affected Bank may be effected
with the consent of the applicable Banks other than Defaulting Banks), except
that (x) the Commitment of any Defaulting Bank may not be increased or extended
without the consent of such Bank and (y) any waiver, amendment or modification
requiring the consent of all Banks or each affected Bank that by its terms
affects any Defaulting Bank more adversely than other affected Banks shall
require the consent of such Defaulting Bank.
8.2.2    Notwithstanding any provision herein to the contrary (except to the
extent any change would require the consent of each Bank or each affected Bank
under clauses (a) through (g) of Section 8.2.1 above), this Agreement and the
other Loan Documents may be amended: VIII) to cure any ambiguity, mistake,
omission, defect or inconsistency; VIII) in accordance with Section 10.8.2 in
connection with a change in Agreement Accounting Principles or the application
thereof; or VIII) to replace the LIBOR, and reflect any Successor Rate
Conforming Changes, pursuant to Section 3.3; in each case, with the consent of
the Administrative Agent but without the consent of any Bank (except as
expressly provided in Section 3.3 or 10.8.2, as applicable).
8.6    Preservation of Rights. No delay or omission of the Banks or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Banks and the Administrative Agent required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Banks until the Obligations have been paid in full.
ARTICLE IX    
NOTICES




--------------------------------------------------------------------------------




9.1    Giving Notice. Except as otherwise permitted by Section 2.5.9 with
respect to borrowing notices, all notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing or by facsimile and addressed or delivered to such party at its address
set forth below its signature hereto or at such other address as may be
designated by such party in a notice to the other parties. Any notice, if mailed
by certified mail, return receipt requested and properly addressed with postage
prepaid, shall be deemed given when received and receipt confirmed; any notice,
if transmitted by facsimile, shall be deemed given when legibly transmitted and
receipt confirmed.
9.2    Change of Address. The Borrower, the Administrative Agent and any Bank
may each change the address for notices by a notice in writing, in the case of
the Borrower or the Administrative Agent, to the other parties hereto and, in
the case of any Bank, to the Borrower and the Administrative Agent.
ARTICLE X    
GENERAL PROVISIONS
10.1    Survival of Representations. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Bank,
regardless of any investigation made by the Administrative Agent or any Bank or
on their behalf and notwithstanding that the Administrative Agent or any Bank
may have had notice or knowledge of any Default or Unmatured Default at the time
of any Loan or Commitment, and shall continue in full force and effect as long
as any Loan or any other Obligation shall remain unpaid or unsatisfied.
10.2    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Bank shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
10.3    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
10.4    Entire Agreement. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided, that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Banks in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint




--------------------------------------------------------------------------------




participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
10.5    Several Obligations. The obligations of the Banks hereunder to make
Loans are several and not joint. No Bank shall be the partner or agent of any
other (except to the extent to which the Administrative Agent is authorized to
act as such). The failure of any Bank to perform any of its obligations
hereunder shall not relieve any other Bank from any of its obligations
hereunder. This Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and assigns.
10.6    Expenses; Indemnification.
10.6.1    The Borrower agrees (a) to pay or reimburse the Administrative Agent
for all costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification requested by
the Borrower of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated); provided that all
costs and expenses incurred in connection with any amendment, waiver, consent or
other modification requested by the Administrative Agent or a Bank of the
provisions of this Agreement and the other Loan Documents shall be paid by the
Administrative Agent or such Bank (including, without limitation, the costs and
expenses incurred by the Borrower) (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs, and
(b) to pay or reimburse the Administrative Agent and each Bank for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Bank. All amounts due under this
Section 10.6 shall be payable within ten (10) Business Days after demand
therefor. The agreements in this Section 10.6 shall survive the termination of
the Commitments and repayment of all other Obligations.
10.6.2    Whether or not the transactions contemplated hereby are consummated,
the Borrower shall indemnify and hold harmless each Administrative Agent-Related
Person, each Bank and their respective Affiliates, and the directors, officers,
employees, counsel, agents and attorneys-in-fact of each of the foregoing
(collectively, the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs,




--------------------------------------------------------------------------------




expenses and disbursements (including Attorney Costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, or (c) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from (a) the gross negligence, bad
faith, material breach of the Loan Documents or willful misconduct of such
Indemnitee or any of its Affiliates, (b) a dispute among the Indemnities not
arising from a Default (other than a dispute involving a claim against an
Indemnitee for its acts or omissions in its capacity as an arranger, bookrunner,
agent or similar role in respect of the credit facility evidenced by the
Agreement), except with respect to this clause (b), to the extent such acts or
omissions are determined by a court of competent jurisdiction by final and
non-appealable judgment to have constituted the gross negligence, bad faith,
material breach of the Loan Documents or willful misconduct of such Indemnitee
in such capacity or (c) such Indemnitee’s or any of its Affiliates’ material
breach of the Loan Documents. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks, electronic telecommunications, or other similar information
transmission systems in connection with this Agreement. No Indemnitee or any
other party herein shall have any liability for any special, indirect,
consequential or punitive damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Effective Date); provided, that nothing in this
Section 10.6 shall limit the Borrower’s indemnity obligations set forth in this
Agreement with respect to any special, indirect, consequential or punitive
damages included in any third party claim in connection with which an Indemnitee
is entitled to indemnification hereunder. All amounts due under this
Section 10.6 shall be payable within ten (10) Business Days after demand
therefor. The agreements in this Section 10.6 shall survive the resignation of
the Administrative Agent, the replacement of any Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. This Section 10.6.2 shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.
10.7    [Reserved.]




--------------------------------------------------------------------------------




10.8    Accounting.
10.8.1    Except as provided to the contrary herein, all accounting terms used
herein shall be interpreted and all accounting determinations hereunder shall be
made in accordance with Agreement Accounting Principles.
10.8.2    If at any time any change in Agreement Accounting Principles would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Majority Banks shall so request,
the Administrative Agent, the Banks and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in Agreement Accounting Principles (subject to the
approval of the Majority Banks); provided that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with Agreement
Accounting Principles prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Banks financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in Agreement Accounting
Principles.
10.9    Severability of Provisions. Any provision of this Agreement and the
other Loan Documents to which the Borrower is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction. Without limiting the foregoing provisions of this
Section 10.9, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Banks shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.
10.10    Nonliability of Banks. The relationship between the Borrower and the
Banks and the Administrative Agent with respect to this Agreement shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Bank shall have any fiduciary responsibilities to the Borrowers with respect to
this Agreement. Neither the Administrative Agent nor the Bank undertakes under
this Agreement any responsibility to the Borrower to review or inform the
Borrowers of any matter in connection with any phase of the Borrower’s business
or operations.
10.11    Confidentiality. Each of the Administrative Agent and the Banks agrees
to maintain the confidentiality of the Information (as defined below); except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors who are involved with the lending facility contemplated by this
Agreement (it being understood that the Persons to whom such disclosure is made
will be informed




--------------------------------------------------------------------------------




of the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority (including any bank examiner or self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.11, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its professional advisor) to any swap or derivative transaction
relating to the Borrower and its obligations; (g) with the consent of the
Borrower; (h) to any Central Bank or Federal Reserve Bank, (i) on a confidential
basis to (x) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (y) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder or (j) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this
Section 10.11 or (y) becomes available to the Administrative Agent or any Bank
on a nonconfidential basis from a source other than the Borrower; provided that
such source has not, to the knowledge of the Administrative Agent or applicable
Bank, violated any confidentiality obligations to the Borrower and provided,
further, if the Administrative Agent or any Bank obtains Information from a
source it later learns has violated confidentiality obligations to the Borrower
in providing such Information, it shall maintain the confidentiality of such
Information. For purposes of this Section 10.11, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Bank on a nonconfidential basis prior to disclosure by the Borrower.
10.12    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
10.13    CONSENT TO JURISDICTION. ANY LEGAL ACTION, LITIGATION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES




--------------------------------------------------------------------------------




THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.
10.14    WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND
EACH BANK HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
10.15    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Borrower acknowledges and agrees
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
constitute arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and other agents party
hereto, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and each
of the other agents party hereto is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Borrower or any of
its Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Administrative Agent nor any other agent party hereto has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any other agent party hereto has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
neither the Administrative Agent nor any other agent party hereto has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
other agents party hereto and their




--------------------------------------------------------------------------------




respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any such other agent has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) each of the Administrative Agent and the other agents
party hereto has not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and each other agent
party hereto with respect to any breach or alleged breach of agency or fiduciary
duty relating to this Agreement.
10.17    USA PATRIOT Act Notice. Each Bank that is subject hereto and the
Administrative Agent (for itself and not on behalf of any Bank) hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Bank or the Administrative Agent, as
applicable, to identify the Borrower in accordance with such Act.
10.18    Electronic Execution of this Agreement. This Agreement and any
document, amendment, approval, consent, information, notice, certificate,
request, statement, disclosure or authorization related to this Agreement (each
a “Communication”), including Communications required to be in writing, may be
in the form of an Electronic Record and may be executed using Electronic
Signatures. The Borrower agrees that any Electronic Signature on or associated
with any Communication shall be valid and binding on the Borrower to the same
extent as a manual, original signature, and that any Communication entered into
by Electronic Signature, will constitute the legal, valid and binding obligation
of the Borrower enforceable against such in accordance with the terms thereof to
the same extent as if a manually executed original signature was delivered. Any
Communication may be executed in as many counterparts as necessary or
convenient, including both paper and electronic counterparts, but all such
counterparts are one and the same Communication. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Banks of a manually
signed paper Communication which has been converted into electronic form (such
as scanned into PDF format), or an electronically signed Communication converted
into another format, for transmission, delivery and/or retention. The
Administrative Agent and each of the Banks may, at its option, create one or
more copies of any Communication in the form of an imaged Electronic Record
(“Electronic Copy”), which shall be deemed created in the ordinary course of the
such Person’s business, and destroy the original paper document. All
Communications in the form of an Electronic Record, including an Electronic
Copy, shall be considered an original for all




--------------------------------------------------------------------------------




purposes, and shall have the same legal effect, validity and enforceability as a
paper record. Notwithstanding anything contained herein to the contrary, the
Administrative Agent is under no obligation to accept an Electronic Signature in
any form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it; provided, further, without limiting the
foregoing, (a) to the extent the Administrative Agent has agreed to accept such
Electronic Signature, the Administrative Agent and each of the Banks shall be
entitled to rely on any such Electronic Signature purportedly given by or on
behalf of the Borrower without further verification and (b) upon the request of
the Administrative Agent or any Bank, any Electronic Signature shall be, as
promptly as practicable, followed by such manually executed counterpart. For
purposes hereof, “Electronic Record” and “Electronic Signature” shall have the
meanings assigned to them, respectively, by 15 USC §7006, as it may be amended
from time to time.
10.19    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, Borrowing Notices, amendments or other modifications, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
10.20    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Bank that is an Affected Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Bank that is an Affected Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:
10.20.1    the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Bank that is an Affected Financial Institution; and




--------------------------------------------------------------------------------




10.20.2    the effects of any Bail-In Action on any such liability, including,
if applicable:
(a)    a reduction in full or in part or cancellation of any such liability;
(b)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(c)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
10.21    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
10.21.1    In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the




--------------------------------------------------------------------------------




parties with respect to a Defaulting Bank shall in no event affect the rights of
any Covered Party with respect to a Supported QFC or any QFC Credit Support.
10.21.2    As used in this Section ‎10.21, the following terms have the
following meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning specified in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
10.22    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Bank
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Bank, as the case may be,
of any sum adjudged to be so due in the Judgment Currency, the Administrative
Agent or such Bank, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Bank from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Bank, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Bank
in such currency, the Administrative Agent or such Bank, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).




--------------------------------------------------------------------------------




ARTICLE XI    
THE ADMINISTRATIVE AGENT
11.1    Appointment and Authorization of Administrative Agent. Each Bank hereby
irrevocably, subject to Section 11.9, appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Bank or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
11.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
11.3    Liability of Administrative Agent. No Administrative Agent-Related
Person shall (a) be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Bank or participant for any recital,
statement, representation or warranty made by the Borrower or any Subsidiary or
Affiliate of the Borrower, or any officer thereof, contained herein or in any
other Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of the Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Administrative Agent-Related Person shall be under any obligation to any Bank or
participant to ascertain or to inquire as to the observance or




--------------------------------------------------------------------------------




performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower or any of its Subsidiaries or Affiliates thereof.
11.4    Reliance by Administrative Agent.
11.4.1    The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Majority Banks as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Banks against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Majority Banks (or such greater number of Banks as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Banks.
11.4.2    For purposes of determining compliance with the conditions specified
in Section 4.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Effective Date specifying its
objection thereto.
11.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Banks,
unless the Administrative Agent shall have received written notice from a Bank
or the Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.” The Administrative Agent will notify
the Banks of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Majority
Banks in accordance with Article VIII; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Banks.




--------------------------------------------------------------------------------




11.6    Credit Decision; Disclosure of Information by Administrative Agent. Each
Bank acknowledges that no Administrative Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower and its Subsidiaries or Affiliates
thereof, shall be deemed to constitute any representation or warranty by any
Administrative Agent-Related Person to any Bank as to any matter, including
whether Administrative Agent-Related Persons have disclosed material information
in their possession. Each Bank represents to the Administrative Agent that it
has, independently and without reliance upon any Administrative Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Bank also represents that it will, independently and without reliance upon any
Administrative Agent-Related Person and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower.
Except for notices, reports and other documents expressly required to be
furnished to the Banks by the Administrative Agent herein, the Administrative
Agent shall not have any duty or responsibility to provide any Bank with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower or
any of its Affiliates which may come into the possession of any Administrative
Agent-Related Person. Each Bank represents and warrants that (i) the Loan
Documents set forth the terms of a commercial lending facility and (ii) it is
engaged in making, acquiring or holding commercial loans in the ordinary course
and is entering into this Agreement as a lender for the purpose of making,
acquiring or holding commercial loans, and not for the purpose of purchasing,
acquiring or holding any other type of financial instrument, and each Bank
agrees not to assert a claim in contravention of the foregoing. Each Bank
represents and warrants that it is sophisticated with respect to decisions to
make, acquire and/or hold commercial loans and either it, or the Person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans or to provide such other facilities, is experienced in making,
acquiring or holding such commercial loans.
11.7    Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Banks shall indemnify upon demand each
Administrative Agent-Related Person (to the extent not reimbursed by or on
behalf of the Borrower and without limiting the obligation of the Borrower to do
so), pro rata, and hold harmless each Administrative Agent-Related Person from
and against any and all Indemnified Liabilities incurred




--------------------------------------------------------------------------------




by it; provided, however, that no Bank shall be liable for the payment to any
Administrative Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Administrative
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Majority
Banks shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 11.7. Without limitation of the foregoing, each Bank
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section 11.7 shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.
11.8    Administrative Agent in Individual Capacity. Bank of America and its
Affiliates may make loans to, accept deposits from, acquire equity interests in
and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with the Borrower and its Affiliates as though
Bank of America were not the Administrative Agent hereunder and without notice
to or consent of the Banks. The Banks acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
the Borrower or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Borrower or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Bank and
may exercise such rights and powers as though it were not the Administrative
Agent, and the terms “Bank” and “Banks” include Bank of America in its
individual capacity.
11.9    Successor Administrative Agent.
11.9.1    The Administrative Agent may, and at the request of the Majority Banks
shall, resign as Administrative Agent upon 30 days’ notice to the Banks and the
Borrower. If the Administrative Agent resigns under this Agreement, the Majority
Banks shall appoint from among the Banks a successor administrative agent for
the Banks, which successor administrative agent shall be consented to by the
Borrower at all times other than during the existence of a Default (which
consent of the Borrower shall not be unreasonably withheld or delayed). If no
successor administrative agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Banks and the Borrower, a successor administrative
agent from among the Banks. Upon the acceptance of its appointment




--------------------------------------------------------------------------------




as successor administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor agent and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI and Section 10.6 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Banks shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Banks appoint a successor
agent as provided for above.
11.10    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
11.10.1    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Banks and the Administrative Agent and their respective
agents and counsel, and all other amounts due the Banks and the Administrative
Agent under Sections 2.4 and 10.6 allowed in such judicial proceeding); and
11.10.2    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.4 and 10.6.




--------------------------------------------------------------------------------




Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.
11.11    Other Agents; Joint Lead Arrangers. None of the Persons identified in
this Agreement as a “Syndication Agent,” “Co-Documentation Agent” or “Joint Lead
Arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Banks as such.
Without limiting the foregoing, none of the Persons so identified shall have or
be deemed to have any fiduciary relationship with any Bank. Each Bank
acknowledges that it has not relied, and will not rely, on any of the Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
ARTICLE XII    
SETOFF; RATABLE PAYMENTS
12.1    Setoff. In addition to any rights and remedies of the Banks provided by
law, if the Borrower becomes insolvent, however evidenced, or any Default occurs
and is continuing, each Bank is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Bank to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Bank, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Bank shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured; provided that, in the event that any Defaulting Bank shall exercise
any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.8 and, pending such payment, shall be
segregated by such Defaulting Bank from its other funds and deemed held in trust
for the benefit of the Administrative Agent and the Banks, and (b) the
Defaulting Bank shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Bank as
to which it exercised such right of setoff. Each Bank agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Bank; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.
12.2     Payments. If any Bank, whether by setoff or otherwise, has payment made
to it upon its Loans in a greater proportion than that received by any other
Bank (except as specifically contemplated by the terms of this Agreement), such
Bank agrees, promptly upon demand, to purchase a portion of the Loans so that
after such purchase each Bank will hold its ratable proportion




--------------------------------------------------------------------------------




of Loans and other amounts owing them. If any Bank, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to set off, such Bank agrees, promptly upon demand, to take such action
necessary such that all Banks share in the benefits of such collateral ratably
in proportion to their Loans. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made. Nothing in
this Section 12.2 shall impair the right of any Bank to exercise any right of
set-off or counterclaim it may have and apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than the
Obligations. The provisions of this Section 12.2 shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds from the
existence of a Defaulting Bank) or (y) any payment obtained by a Bank as
consideration for the assignment of or sale of a participation in any of its
Loans or Advances to any Eligible Assignee or Participant (other than to the
Borrower or any of its Subsidiaries, as to which the provisions of this
paragraph shall apply).
ARTICLE XIII    
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1    Successors and Assigns.
13.1.1    The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Bank and no Bank may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 13.1.2 or (ii) by way of participation in accordance with
the provisions of Section 13.1.4 (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 13.1.4 and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
13.1.2    Any Bank may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided, that
any such assignment shall be subject to the following conditions: (i) (A) in the
case of an assignment of the entire remaining amount of the assigning Bank’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Bank, an Affiliate of a Bank or an Approved Fund with respect to a Bank, no
minimum amount need be assigned and (A) in any case not described in subsection
(i)(A) of this Section 13.1.2 the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject




--------------------------------------------------------------------------------




to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); (i) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement with respect to the Loans or the Commitment assigned; (i) no consent
shall be required for any assignment except to the extent required by subsection
(i)(B) of this Section 13.1.2 and, in addition (A) the consent of the Borrower
(such consent not to be unreasonably withheld) shall be required unless (1) a
payment or bankruptcy Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Bank, an Affiliate of a Bank or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Bank, an Affiliate of a Bank or an Approved Fund with
respect to a Bank; (i) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment (the assignee, if it is not a
Bank, shall deliver to the Administrative Agent a completed administrative
questionnaire in a form supplied by the Administrative Agent); (i) no such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries; (i) to any Defaulting Bank or any of its Subsidiaries, or any
Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing Persons described in this clause (vi); and (i) no such assignment
shall be made to a natural Person (or to a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of one or more
natural Persons). In connection with any assignment of rights and obligations of
any Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Bank, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Bank to the Administrative Agent or any Bank
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Bank hereunder shall become effective under applicable Law without
compliance with




--------------------------------------------------------------------------------




the provisions of the foregoing sentence, then the assignee of such interest
shall be deemed to be a Defaulting Bank for all purposes of this Agreement until
such compliance occurs. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 13.1.3, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder, if
not already a party hereto, shall become a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Bank under this Agreement, and the assigning Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.1, 3.2, 3.4 and
10.6 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Bank. Any assignment or transfer by a
Bank of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Bank of a participation in accordance with Section 13.1.4.
13.1.3    The Administrative Agent, acting solely for this purpose as an agent
of the Borrower (and such agency being solely for tax purposes), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitments of, and principal amounts of the Loans owing to,
each Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Bank as a
Defaulting Bank. The Register shall be available for inspection by the Borrower
and any Bank, at any reasonable time and from time to time upon reasonable prior
notice.
13.1.4    Any Bank may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of one or more natural Persons, a
Defaulting Bank or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided, that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under




--------------------------------------------------------------------------------




this Agreement. Any agreement or instrument pursuant to which a Bank sells such
a participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.2 that affects such Participant. Subject to Section 13.1.5, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2 and 3.4, and shall be bound by the obligations set forth in
Section 3.6, to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to Section 13.1.2. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.1 as
though it were a Bank, provided such Participant agrees to be subject to Section
12.2 as though it were a Bank.
13.1.5    A Participant shall not be entitled to receive any greater payment
under Section 3.1 or 3.4 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Bank if it were a Bank
shall not be entitled to the benefits of Section 3.1 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.1.7 as though
it were a Bank.
13.1.6    Each Bank that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
13.1.7    Any Bank may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Bank, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or central bank with jurisdiction
over such Bank; provided, that no such pledge or assignment shall




--------------------------------------------------------------------------------




release such Bank from any of its obligations hereunder or substitute any such
pledgee or assignee for such Bank as a party hereto.
13.1.8    As used herein, the following terms have the following meanings:
“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.1.2(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.1.2(iii)).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
NIKE, INC.
By: /s/ Nitesh Sharan    
Name: Nitesh Sharan    
Title: VP, Corporate Finance & Treasurer    
Address for notices:
NIKE, Inc.
One Bowerman Drive
Beaverton, Oregon 97005-6453
Attention: Treasurer
Facsimile: 503-532-2637
With a copy to:
NIKE, Inc.
One Bowerman Drive
Beaverton, Oregon 97005-6453
Attention: General Counsel
Facsimile: 503-646-6926




--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Erik Truette    
Name: Erik Truette    
Title: Vice President    




--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Bank
By: /s/ Casey Cosgrove    
Name: Casey Cosgrove    
Title: Director    




--------------------------------------------------------------------------------






CITIBANK, N.A. as a Bank


By: /s/ Carolyn A. Kee            
Name: Carolyn A. Kee            
Title: Vice President                




--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Bank


By: /s/ Gregory T. Martin            
Name: Gregory T. Martin            
Title: Executive Director            






--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a Bank


By: /s/ Annie Carr                
Name: Annie Carr                
Title: Authorized Signatory            






--------------------------------------------------------------------------------






Royal Bank of Canada, as a Bank


By: /s/ Derek Au-Yeung            
Name: Derek Au-Yeung            
Title: Vice President                






--------------------------------------------------------------------------------






STANDARD CHARTERED BANK, as a Bank


By: /s/ James Beck                
Name: James Beck                
Title: Associate Director            






